         Case 1:19-cr-00734-VSB Document 152 Filed 08/22/21 Page 1 of 2




Via ECF & Email
August 20, 2021
The Honorable Vernon S. Broderick
United States District Court                                    8/22/2021
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

Re United States v Romero, Gustavo Llevano -Rivera
   19cr734(VSB)

Dear Judge Broderick:
        I represent Mr. Llevano-Rivera in the above referenced matter. I write seeking an
amendment to Mr. Llevano-Rivera’s conditions of bond to replace his condition of home
detention enforced by GPS monitoring with a condition of curfew as set by Pretrial Services with
GPS monitoring. Mr. Llevano-Rivera has been on bond for over 22 months and during this time
he has been completely compliant with his conditions of bond, including holding down a full-
time employment. His Pretrial Officer, Marlon Ovalles supports this application and Assistant
United States Attorney Justin Rodriguez consents to the requested amendment to Mr. Llevano-
Rivera’s conditions of bond.
        His conditions of bond, as set on October 24, 2019, includes home detention with GPS
monitoring, employment, and reporting to Pretrial as directed by his Pretrial Officer.
        Accordingly, it is respectfully requested that the Court endorse this letter, amending Mr.
Llevano-Rivera conditions of bond to curfew as directed by Pretrial with GPS monitoring. All
other conditions of his bond are to remain in full force and effect.

Respectfully,
  /s/
Donna R. Newman
Cc: AUSA Michael Longyear via ECF & Email
    AUSA Warren Jacob via ECF & Email
    AUSA Justin Rodriguez via ECF & Email
    PTS Officer Marlon Ovalles via Email
Case 1:19-cr-00734-VSB Document 152 Filed 08/22/21 Page 2 of 2
